                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Mary H. McCurry, as personal representative    )             Civil Action No. 5:17-cv-03156-JMC
                                               )
for the Estate of Henry S. Zeigler, Jr., deceased,
                                               )
                                   Plaintiff,  )
                                               )
              v.                               )                             ORDER
                                               )
Steven P. Robinson; Hamil Transportation, LLC, )
                                               )
                                   Defendants. )
__________________________________________)

           The parties in this case have reached a settlement and agree that the Court of Common

   Pleas for Richland County, South Carolina (the “state court”), should consider their settlement

   agreement for approval. Under South Carolina’s law, this case may be transferred to the state

   court for that purpose. S.C. Code Ann. § 15-51-42(D) (2005). Therefore, the court

   TRANSFERS this case to the state court for consideration of the proposed wrongful death

   and survival action settlement agreement and ORDERS that:

           1.     the parties obtain the state court’s approval of the settlement within ninety (90)

                  days;

           2.     in the event additional time is required to obtain the state court’s approval, the

                  parties must notify the Court and seek an extension within the ninety (90) day

                  timeframe;

           3.     if the settlement is not approved or consummated, any party may within

                  ninety (90) days petition the Court to reopen the action and restore it to the

                  docket, as permitted by Federal Rule of Civil Procedure 60(b)(6); and

           4.     this action is hereby DISMISSED without costs and without prejudice;



                                                 1
                a.     if no action is taken within ninety (90) days from the filing date of this

                       order, dismissal shall be with prejudice;

                b.     dismissal shall be with prejudice upon approval of the settlement by the

                       state court.

      IT IS SO ORDERED.




                                                      United States District Judge

December 6, 2019
Columbia, South Carolina




                                              2
